Title: To Alexander Hamilton from Thomas Parker, 14 May 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester the 14th of May 1799
          
          If proper persons have not been nominated to fill the Vacancies in my Regiment, I take the liberty of Recommending Mr David Meade Junr near Lexington in Kentuckey to fill one of them
          He is a young Gentleman of excellent character a firm friend to the American Government & a nephew of the Amiable & Worthy Colo Richard K Meade who I Believe is well Known to you & who I expect will write you on the Subject.
          I Requested to Know some time ago what was to be done with Capt Bishops Company of Artillerists & Engineers & whether they were to be considered as Subject to my orders.
          As the Company is Compleat I woud advise their Removal to a Station where the Captain woud be under the Controul of a Superior officer, for altho I Believe him to be a worthy man He Certainly is by no means acquainted with his duty as an officer
          with Great Consideration I have the honor to be Sir your Obedient Servant
          
            Thomas Parker
          
        